Judgment, Supreme Court, New York County, entered November 26, 1979, awarding plaintiff $46,421.92, plus interest and costs, in an action to recover salesman’s commissions, unanimously modified, on the law, without costs, to reduce the judgment to the extent that it awarded plaintiff one half of the commissions originally expected to be received on the Kearns transaction rather than the commissions actually received, and otherwise affirmed. We perceive no legal basis for recovery by the plaintiff salesman of one half of the commissions originally contemplated to be received by defendant on the Kearns transaction rather than the amount defendant actually received. As to defendant’s principal contention that the court erroneously submitted to the jury the issue of its good faith in discharging plaintiff, the record is clear that both parties were in agreement that good faith should be submitted to the jury as an issue. The only objection by defendant’s trial counsel was to a single sentence in the charge which, considered in isolation, was no doubt misleading in its phrasing, although its appropriate intent is apparent. When the charge is considered as a whole, we think it adequately *815presented the issue that both parties urged the court to submit. Indeed, the charge might reasonably be considered as having been on the whole more favorable to the defendant than to the plaintiff. Settle order. Concur — Kupferman, J.P., Sandler, Sullivan, Markewich and Fein, JJ.